Citation Nr: 0510047	
Decision Date: 04/06/05    Archive Date: 04/15/05

DOCKET NO.  02-05 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to service connection for dental trauma to teeth 
numbers 2, 3, 4, 5, 6, 7, 10, 11, 12, 13, 14, 18, 19, 20, and 
31 for compensation purposes as well as for purposes of 
dental care.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel




INTRODUCTION

The veteran served on active duty from June 1966 to October 
1970 and from October 1972 to December 1985. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 decision of the Togus, 
Maine, regional office (RO) of the Department of Veterans 
Affairs (VA).  In December 2003, the Board remanded the 
veteran's appeal for further evidentiary development.  

The veteran claims entitlement to service connection for 
multiple tooth extractions.  Because it was not clear from 
his claim whether he was seeking service connection for 
purposes of compensation or for purposes of dental care, on 
remand, he was asked to clarify his claim.  No reply was 
forthcoming.  Therefore, because a claim for the former is 
also a claim for the latter, the Board has characterized the 
issue on appeal as it appears of the previous page.  Mays v. 
Brown, 5 Vet. App. 302 (1993).


FINDINGS OF FACT

1.  Loss of veteran's teeth numbers 2, 3, 4, 5, 6, 7, 10, 11, 
12, 13, 14, 18, 19, 20, and 31 was not due to in-service 
dental trauma.

2.  The December 1985 separation examination contains a 
written explanation of the eligibility requirements for VA 
outpatient dental treatment that the veteran signed.

3.  The veteran's DD Form 214 from his second period of 
military service bears a certification that he was provided a 
complete dental examination.  

4.  The veteran did not apply for a one-time VA dental 
treatment within 90 days of discharge.


CONCLUSION OF LAW

Loss of teeth numbers 2, 3, 4, 5, 6, 7, 10, 11, 12, 13, 14, 
18, 19, 20, and 31 due to claimed dental trauma was not 
incurred in or aggravated during active military service.  38 
U.S.C.A. §§ 1110, 1131, 1712, 5102, 5103, 5103A, 5107; 38 
C.F.R. § 3.102, 3.159, 3.303, 3.326, 3.381, 4.150, 17.161 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  38 U.S.C.A. §§ 5103A, 5107(a); 38 C.F.R. 
§§ 3.102, 3.159.

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

In September 2001 and April 2004 letters, VA notified the 
claimant that he was responsible to support his claim with 
appropriate evidence.  The December 2003 Board Remand, April 
2004 letter, and the January 2005 supplemental statement of 
the case notified the veteran that VA would obtain all 
relevant evidence in the custody of any VA or private 
facility he identified.  Starting in December 2003 he was 
advised that it was his responsibility to either send medical 
treatment records from his private physicians regarding 
treatment for his disability, or to provide a properly 
executed release so that VA could request the records for 
him.  The veteran has also been advised of the VCAA.  
Therefore, the Board finds that the duty to notify the 
appellant of the necessary evidence and of his responsibility 
for obtaining or presenting that evidence has been fulfilled.

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  In this case, the veteran was asked by VA on 
multiple occasions (see, e.g, the RO letters to the veteran 
dated in September 2001 and April 2004) if there was any 
information or evidence he considered relevant to his claim 
so that VA could help him by getting that evidence.  If the 
evidence was held by a private physician the veteran was to 
provide authorizations so that the RO could obtain that 
evidence.  No reply was ever forthcoming from the veteran.  
Nonetheless, in December 2001, VA obtained a VA medical 
opinion as to the origins of the veteran's dental problems.

The appellant was advised by VA of the evidence VA had 
requested, received, and not received in the statement and 
supplemental statements of the case.  Accordingly, the Board 
finds that all available and identified medical records have 
been obtained and there is no indication that any pertinent 
evidence was not received.  Therefore, the duty to notify the 
appellant of any inability to obtain records does not arise 
in this case.  Id.  Thus, VA's duty to assist has been 
fulfilled.

Finally, the record is remarkable for the absence of any 
evidence of harm to the veteran because VA failed to provide 
adequate VCAA notice until after the December 2001 rating 
decision.  Cf. Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  In this respect, the veteran was given an 
opportunity to submit evidence after the RO notified him of 
what evidence was necessary to substantiate his claim but the 
record shows that he never replied to this request.  Hence, 
the Board finds that the veteran was not prejudiced by VA's 
failure to issue the VCAA letters until after the December 
2001 rating decision.

To the extent that VA may have failed to fulfill any duty to 
notify and assist the veteran, including because the VCAA 
notice was not provided in the chronological order required 
by 38 U.S.C.A. § 5103(a), the Board finds that error to be 
harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Conway 
v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In this case, 
however, because there is not a scintilla of evidence that 
any failure on the part of VA to further comply with the VCAA 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  While perfection is an 
aspiration, the failure to achieve it in the administrative 
process, as elsewhere in life, does not, absent injury, 
require a repeat performance.  Miles v. M/V Mississippi 
Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

The Dental Claim

The veteran claims that his teeth were somehow damaged when 
the cabin pressure in an airplane he was flying on failed to 
equalize properly.  He argues that this damage led to the 
need for their latter extraction.  It is requested that the 
veteran be afforded the benefit of the doubt. 

Service medical records show that in September 1981, 
following a flight, the veteran was treated for upper right 
tooth pain.  He was diagnosed with a periodontal condition, 
grounded from flight status, and prescribed Motrin.  Then 
next day he had teeth 2, 3, 4, and 5 extracted.  In October 
1981, it was opined that the would lose additional teeth, but 
extraction would wait until they became painful.  In 
September 1982, teeth numbers 12, 13, 14, 19, and 20 were 
extracted.  In December 1982, teeth numbers 6, 7, 10, and 11 
were extracted.  In February 1983, teeth numbers 18 and 31 
were extracted. 

The December 1985 separation examination contains a written 
explanation of the eligibility requirements for VA outpatient 
dental treatment that the veteran signed.

The veteran's DD Form 214 from his second period of military 
service reported that he had "received a complete dental 
examination and all appropriate dental services within 90 
days of [his] separation date: 85 Dec 27." 

A December 2001 VA dental opinion reported that "[r]eview of 
dental records and x-rays show long standing history of 
chronic periodontal disease.  Tooth loss due to periodontal 
disease."

Treatment Purposes Only

As to entitlement to service connection for dental trauma to 
teeth numbers 2, 3, 4, 5, 6, 7, 10, 11, 12, 13, 14, 18, 19, 
20, and 31 for dental treatment purposes only, under 
applicable criteria, treatable carious teeth, replaceable 
missing teeth, dental or alveolar abscesses, and periodontal 
disease will be considered service-connected solely for the 
purpose of establishing eligibility for outpatient dental 
treatment as provided in 38 C.F.R. § 17.161.  38 C.F.R. 
§ 3.381(a).

In determining service connection, the condition of teeth and 
periodontal tissues at the time of entry into active duty 
will be considered.  Treatment during service, including the 
filling or extraction of a tooth, or placement of a 
prosthesis, will not be considered evidence of aggravation of 
a condition that was noted at entry, unless additional 
pathology developed after 180 days or more of active service.  
Teeth noted as normal at entry will be service-connected if 
they were filled or extracted after 180 days or more of 
active service.  38 C.F.R. § 3.381(c).

However, the following will not be considered service-
connected for treatment purposes: (1) calculus; (2) acute 
periodontal disease; (3) third molars, unless disease or 
pathology of the tooth developed after 180 days or more of 
active service, or was due to combat or in-service trauma; 
and (4) impacted or malposed teeth, and other developmental 
defects, unless disease or pathology of these teeth developed 
after 180 days or more of active service.  38 C.F.R. 
§ 3.381(e).

Subject to the requirements set forth above, a veteran is 
entitled to VA outpatient dental treatment if he qualifies 
under one of the categories outlined in 38 U.S.C.A. § 1712 
and 38 C.F.R. § 17.161.

A veteran will be eligible for Class I VA outpatient 
treatment if he has an adjudicated compensable service-
connected dental condition.  38 C.F.R. § 17.161(a).

Class II eligibility extends to veterans having a 
noncompensable service-connected dental disorder, subject to 
various conditions.  Where a veteran has a service-connected 
noncompensable dental condition or disability shown to have 
been in existence at the time of discharge or release from 
active service, which took place after September 30, 1981, 
the following must be met: (1) the dental condition or 
disability must be shown to have been in existence at the 
time of discharge or release from active service; (2) the 
veteran must have been discharged or released under 
conditions other than dishonorable, from a period of active 
military, naval or air service of not less than of not less 
than 90 days for those who served during the Persian Gulf War 
or not less than 180 days for other periods; (3) application 
for treatment must be made within 90 days after discharge or 
release; (4) the certificate of discharge or release does not 
bear a certification that the veteran was provided a complete 
dental examination and all indicated appropriate dental 
treatment within 90 days of discharge or release; and (5) VA 
dental examination must be completed within 6 months after 
discharge or release, unless delayed through no fault of the 
veteran.  38 C.F.R. § 17.161(b)(1)(i).

Title 38, United States Code, Section 1712(a)(2) provides 
that a veteran who is to be released from service shall be 
given a written explanation of the eligibility requirements 
for VA outpatient dental treatment.  The explanation shall be 
signed by the service member, or shall include a 
certification that the member refused to sign.  If there is 
no certification of record, the time limit is not considered 
to have begun.  Mays v. Brown, 5 Vet. App. 302, 306 (1993).

Veterans having a service-connected noncompensable dental 
condition determined to be the result of combat wounds or 
other service trauma will be eligible for VA dental care on a 
Class II (a) basis.  38 C.F.R. § 17.161(c).  For these 
purposes, the term "service trauma" does not include the 
intended effects of therapy or restorative dental care and 
treatment provided during a veteran's military service.  
VAOPGCPREC 5-97; 62 Fed. Reg. 15,566 (1997).

In essence, the significance of a finding that a 
noncompensable service-connected dental condition is due to 
dental trauma, as opposed to other causes, is that VA 
provides any reasonably necessary dental treatment, without 
time limitations, for conditions which are attributable to 
the service trauma, whereas other service-connected 
noncompensable dental conditions are typically subject to 
limitations of one-time treatment and timely application 
after service.  38 C.F.R. § 17.161.

Upon review of all of the evidence, the evidence 
preponderates against the veteran's claim.  As seen above, 
service medical records are negative for dental trauma due to 
combat or any other recognized trauma.  The uncontradicted 
December 2001 VA opinion attributes the appellant's loss of 
his teeth to periodontal disease rather than trauma.  Colvin 
v. Derwinski 1 Vet. App. 171, 175 (1991) (VA may only 
consider independent medical evidence to support its findings 
and is not permitted to base decisions on its own 
unsubstantiated medical conclusions).  Additionally, the 
veteran is not competent to offer an opinion concerning the 
etiology of any tooth loss.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  As such, the preponderance of the evidence 
is against the claim of entitlement to service connection for 
dental trauma to teeth numbers 2, 3, 4, 5, 6, 7, 10, 11, 12, 
13, 14, 18, 19, 20, and 31 for dental treatment purposes.

One-Time Dental Treatment

As to the veteran eligibility for one-time dental treatment, 
his DD Form 214 bears a certification that he was provided a 
complete dental examination.  The December 1985 separation 
examination contains a written explanation of the eligibility 
requirements for VA outpatient dental treatment that the 
veteran signed.  The veteran did not apply for one-time VA 
dental treatment under 38 C.F.R. § 17.161 within 90 days of 
discharge.  Therefore, the veteran is not entitlement to one-
time VA dental treatment under 38 C.F.R. § 17.161(b)(1)(i).

Compensation Purposes

As to entitlement to service connection for dental trauma to 
teeth numbers 2, 3, 4, 5, 6, 7, 10, 11, 12, 13, 14, 18, 19, 
20, and 31 for compensation purposes, regulations provide 
that missing teeth are compensable for rating purposes under 
Diagnostic Code 9913 ("loss of teeth, due to loss of 
substance of body of maxilla or mandible without loss of 
continuity").  38 C.F.R. § 4.150.  However, the Note 
immediately following states, "these ratings apply only to 
bone loss through trauma or disease such as osteomyelitis, 
and not to the loss of the alveolar process as a result of 
periodontal disease, since such loss is not considered 
disabling."  Id.

With the above criteria in mind, the Board notes that the 
veteran has never claimed that his loss of teeth were due to 
trauma or disease such as osteomyelitis.  Moreover, the 
record, which includes the veteran's service medical records 
and a December 2001 VA medical opinion, are negative for 
evidence that trauma caused the loss of any of the teeth in 
question.  In fact, in the December 2001 VA medical opinion, 
it was specifically opined that the tooth loss was due to 
periodontal disease.  Accordingly, because the veteran does 
not have tooth loss due to in-service trauma, the claim of 
entitlement to service connection for dental trauma to teeth 
numbers 2, 3, 4, 5, 6, 7, 10, 11, 12, 13, 14, 18, 19, 20, and 
31 for compensation purposes must be denied.  38 C.F.R. 
§ 4.150.

Conclusion

In reaching these conclusions, the Board considered the 
veteran's and his representative's lay statements.  Notably, 
however, any opinion regarding the etiology of any current 
disability, to include any opinion that these claimed 
disabilities were brought about by military service, does not 
constitute competent evidence.  Black v. Brown, 
10 Vet. App. 279, 284 (1997).  The opinions do not constitute 
competent medical evidence because the record does not show 
that these lay persons have specialized medical knowledge 
regarding either the etiology of a disease or the diagnosis 
of a disorder.  Therefore, they are not competent to provide 
medical opinion evidence.  Espiritu.  Accordingly, the 
statements do not act as probative evidence as to the issue 
on appeal.  


ORDER

Entitlement to service connection for dental trauma to teeth 
numbers 2, 3, 4, 5, 6, 7, 10, 11, 12, 13, 14, 18, 19, 20, and 
31, for compensation purposes as well as for purposes of 
dental care, is denied.


	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


